DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 6 is canceled
	Claims 16 and 17 are newly added
	Claims 1-5, and 7-17 are examined as follows.

Title of The Invention
The following title is suggested: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.

Claim Objections
Claims 8-11 are objected to because of the following informalities: Regarding claim 8, the term “a laser machining system” and “a laser beam” should read as “the laser machining system” since the terms are previously mentioned in claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 Regarding claims 1, 7, and 17 claim limitation “an evaluation unit operable to determine a target diameter based on a current laser beam power, to determine an actual diameter of said first sub-beam based on the detected intensity distribution, and to determine an actual focus position of said laser beam from the actual diameter, and calibration data” in claim 1 and claim limitation “evaluation unit is further configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data” in claim 7, and “the evaluation unit is further operable to compare the target diameter with the actual diameter or the target focus position with the actual focus position and to control the focus position such that the actual diameter substantially corresponds to the target diameter” in claim 17 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “operable to determine a target diameter based on a current laser beam power, to determine an actual diameter of said first sub-beam based on the detected intensity distribution, and to determine an actual focus position of said laser beam from the actual diameter, and calibration data”, “configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data” and “operable to compare the target diameter with the actual diameter or the target focus position with the actual focus position and to control the focus position such that the actual diameter substantially corresponds to the target diameter” without reciting sufficient structure to achieve the function, and the generic placeholder is not preceded by a structural modifier. In other words, “evaluation unit” is a computer programmed to carry out an algorithm, and the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm. In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011). To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 7 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0040 and paragraph 0053 of the specification states: an evaluation unit 240 configured to determine a focus position F of the laser beam 10 based on an actual diameter of the first sub-beam 12 incident on the spatially resolving sensor 230, a laser beam power and/or calibration data.  Alternatively, the optical device 200 may comprise a plurality of optical elements, each of which couples out at least one sub-beam of the laser beam […] the evaluation unit 240 is further configured to determine a target diameter of the first sub-beam 12 based on the current laser beam power, a target focus position, and calibration data, which may be beam diameters measured as a function of the laser power.  In other words, during the machining process it can be determined how large the diameter of the sub-beam would have to be for a given laser beam power and focus position.  Furthermore, the evaluation unit 240 may be configured to determine a current focus position in real time using the calibration data and acquired or determined current or instantaneous data.  This instantaneous data may include the instantaneous beam diameter determined based on the data of the spatially resolving sensor and instantaneous power data, either obtained by means of a power sensor 220 or provided via an interface.  By comparing the target diameter with the actual diameter or the target focus position with the actual focus position, a control of the focus position may be performed.  For example, the control may be performed such that the actual diameter substantially corresponds to the target diameter, resulting in the actual focus position substantially corresponding to the target focus position.  These processes may be performed at least partially or completely during a laser machining process.
However, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function.
For examination purposes, a/the evaluation unit is construed as a generic controller.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 7-11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1, 7 and 17, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim limitation “an evaluation unit operable to determine a target diameter based on a current laser beam power, to determine an actual diameter of said first sub-beam based on the detected intensity distribution, and to determine an actual focus position of said laser beam from the actual diameter, and calibration data” in claim 1 and claim limitation “evaluation unit is further configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data” in claim 7, and “the evaluation unit is further operable to compare the target diameter with the actual diameter or the target focus position with the actual focus position and to control the focus position such that the actual diameter substantially corresponds to the target diameter” in claim 17, and paragraph 0040 and paragraph 0053 of the specification states: “an evaluation unit 240 configured to determine a focus position F of the laser beam 10 based on an actual diameter of the first sub-beam 12 incident on the spatially resolving sensor 230, a laser beam power and/or calibration data.  Alternatively, the optical device 200 may comprise a plurality of optical elements, each of which couples out at least one sub-beam of the laser beam […] the evaluation unit 240 is further configured to determine a target diameter of the first sub-beam 12 based on the current laser beam power, a target focus position, and calibration data, which may be beam diameters measured as a function of the laser power.  In other words, during the machining process it can be determined how large the diameter of the sub-beam would have to be for a given laser beam power and focus position.  Furthermore, the evaluation unit 240 may be configured to determine a current focus position in real time using the calibration data and acquired or determined current or instantaneous data.  This instantaneous data may include the instantaneous beam diameter determined based on the data of the spatially resolving sensor and instantaneous power data, either obtained by means of a power sensor 220 or provided via an interface.  By comparing the target diameter with the actual diameter or the target focus position with the actual focus position, a control of the focus position may be performed.  For example, the control may be performed such that the actual diameter substantially corresponds to the target diameter, resulting in the actual focus position substantially corresponding to the target focus position.  These processes may be performed at least partially or completely during a laser machining process”, however, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). For examination purposes, a/the evaluation unit is construed as a generic controller.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 7 and 17, claim(s) recites claim limitation “an evaluation unit operable to determine a target diameter based on a current laser beam power, to determine an actual diameter of said first sub-beam based on the detected intensity distribution, and to determine an actual focus position of said laser beam from the actual diameter, and calibration data” in claim 1 and claim limitation “evaluation unit is further configured to determine a target diameter of said first sub-beam based on the laser beam power, a target focus position, and the calibration data” in claim 7, and “the evaluation unit is further operable to compare the target diameter with the actual diameter or the target focus position with the actual focus position and to control the focus position such that the actual diameter substantially corresponds to the target diameter” in claim 17, and paragraph 0040 and paragraph 0053 of the specification states: an evaluation unit 240 configured to determine a focus position F of the laser beam 10 based on an actual diameter of the first sub-beam 12 incident on the spatially resolving sensor 230, a laser beam power and/or calibration data.  Alternatively, the optical device 200 may comprise a plurality of optical elements, each of which couples out at least one sub-beam of the laser beam […] the evaluation unit 240 is further configured to determine a target diameter of the first sub-beam 12 based on the current laser beam power, a target focus position, and calibration data, which may be beam diameters measured as a function of the laser power.  In other words, during the machining process it can be determined how large the diameter of the sub-beam would have to be for a given laser beam power and focus position.  Furthermore, the evaluation unit 240 may be configured to determine a current focus position in real time using the calibration data and acquired or determined current or instantaneous data.  This instantaneous data may include the instantaneous beam diameter determined based on the data of the spatially resolving sensor and instantaneous power data, either obtained by means of a power sensor 220 or provided via an interface.  By comparing the target diameter with the actual diameter or the target focus position with the actual focus position, a control of the focus position may be performed.  For example, the control may be performed such that the actual diameter substantially corresponds to the target diameter, resulting in the actual focus position substantially corresponding to the target focus position.  These processes may be performed at least partially or completely during a laser machining process.
However, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim, and the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. In other words, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer, but, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. 
For examination purposes, a/the evaluation unit is construed as a generic controller.

Claim 2 recites the limitation “and/or” is clear whether a transmissive optical element to be claim or a protective glass or both. For the examination’s purposes, the limitation “and/or” is construed as “or”.

Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Moreover, claim 9 recites the limitation “at least one of reflective optical element”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 15 and 17, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 14 recites the limitation “and/or” is clear whether the actual focus position is intended to be claim or the target diameter or both. For the examination’s purposes, the limitation “and/or” is construed as “or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140042133 A1 to Weick (“Weick”), in view of JP 2008058793 A to Kato et al. (“Kato”). 

Regarding claim 1, Weick discloses, a device (see annotated Fig. 1) for controlling an actual focus position (see focal position F) of a laser beam (see laser beam 2) in a laser machining system (see Fig. 1), comprising: 
a reflective element (see protective glass 4) configured to reflect a portion of said laser beam (see Fig. 1) for coupling out a first sub-beam (see laser radiation 8a, b) of said laser beam (2);  
a spatially resolving sensor (see spatially resolving detector 6) disposed in a path of said first sub-beam and operable to detect an intensity distribution of said first sub-beam (disclosed in para 0041 “the laser radiation 8a, 8b does not strike the focusing lens 7, but instead can be detected by a detector 6 which is arranged adjacent to the laser beam 2”); and 
an evaluation unit (see image evaluation device 9) in communication with the spatially resolving sensor and operable to determine an actual diameter of said first sub-beam based on the detected intensity distribution (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant”), and to determine an actual focus position of said laser beam from the actual diameter (disclosed in para 0043 “Based on the size or the diameter of the laser radiation 8a, 8b on the detector 6, that is to say, the size of the respective beam spot 8a, 8b, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position”), and calibration data (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant. In this manner, undesirable changes of the focal position owing to a thermal load of the optical elements of the laser processing head 1, such as, for example, the focusing lens 7, can be compensated”).

    PNG
    media_image1.png
    446
    664
    media_image1.png
    Greyscale

 	However, Weick does not explicitly discloses, a target diameter is determined based on a current laser beam power.
	Nonetheless, Kato teaches, in the light receiving portion 62 in the profile measurement unit, detects the temporal variation of the scanning beam SB by the optical sensor 64c, is converted into a digital voltage value (current) amount of received light, the scanning beam SB based on the digital signal you have to determine a diameter of, but this, for example, a method of calculating the speed from the distance of the slit plane between the rotation center and the rotation speed of the spinner, to determine the diameter of the scanning beam SB on the basis of which preferably may be used (disclosed in the specification).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the evaluation unit of Weick wherein an evaluation is configured to determine the target diameter based on a current laser beam power as taught/suggested by Kato in order to obtain a predetermined concentration distribution of the laser beam disclosed in the specification of Kato. 

Regarding claim 2, Weick discloses, wherein said reflective optical element (4) is a transmissive optical element and/or a protective glass (disclosed in para 0039 “The laser processing head 1 has a transmissive optical element 4 in the form of a protective glass (thin planar plate), which is arranged at a tilting angle .alpha.  with respect to a plane X, Y which extends perpendicularly relative to a beam axis 5 of the laser beam 2 (i.e., in the Z direction)”). 
 
Regarding claim 3, Weick discloses, wherein said reflective optical element (4) is arranged tilted, preferably by 45.degree.  or less, with respect to an optical axis of said laser machining system (disclosed in para 0041 “the tilting angle .alpha.  is approximately 15.degree.  and is generally selected, in accordance with the focal length f of the focusing lens 7 and the distance of the protective glass 4 from the focusing lens 7, to be so large that the laser radiation 8a, 8b which is reflected back is coupled out from the beam path of the laser beam 2.  That is to say, the laser radiation 8a, 8b does not strike the focusing lens 7, but instead can be detected by a detector 6 which is arranged adjacent to the laser beam 2.  Typical values for the tilting angle .alpha.  are between 5.degree.  and 25.degree., advantageous values between 10.degree.  and 20.degree.”). 
 
Regarding claim 4, Kato teaches, a power sensor (161) configured to measure or determine the laser beam power of said laser beam (disclosed in the specification “in the light receiving portion 62 in the profile measurement unit, detects the temporal variation of the scanning beam SB by the optical sensor 64c, is converted into a digital voltage value (current) amount of received light, the scanning beam SB based on the digital signal you have to determine a diameter of, but this, for example, a method of calculating the speed from the distance of the slit plane between the rotation center and the rotation speed of the spinner, to determine the diameter of the scanning beam SB on the basis of which preferably may be used”).
 
Regarding claim 5, Kato teaches, further comprising a data interface for receiving data relating to the laser beam power of said laser beam (disclosed in the specification “in the light receiving portion 62 in the profile measurement unit, detects the temporal variation of the scanning beam SB by the optical sensor 64c, is converted into a digital voltage value (current) amount of received light, the scanning beam SB based on the digital signal you have to determine a diameter of, but this, for example, a method of calculating the speed from the distance of the slit plane between the rotation center and the rotation speed of the spinner, to determine the diameter of the scanning beam SB on the basis of which preferably may be used”).
 
Regarding claim 7, Weick discloses, wherein said evaluation unit is further configured to determine a target diameter of said first sub-beam based on a target focus position (disclosed in para 0043 “Based on the size or the diameter of the laser radiation 8a, 8b on the detector 6, that is to say, the size of the respective beam spot 8a, 8b, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position”), and calibration data (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant. In this manner, undesirable changes of the focal position owing to a thermal load of the optical elements of the laser processing head 1, such as, for example, the focusing lens 7, can be compensated”).
However, Weick does not explicitly discloses, a target diameter is determined based on a current laser beam power.
	Nonetheless, Kato teaches, in the light receiving portion 62 in the profile measurement unit, detects the temporal variation of the scanning beam SB by the optical sensor 64c, is converted into a digital voltage value (current) amount of received light, the scanning beam SB based on the digital signal you have to determine a diameter of, but this, for example, a method of calculating the speed from the distance of the slit plane between the rotation center and the rotation speed of the spinner, to determine the diameter of the scanning beam SB on the basis of which preferably may be used (disclosed in the specification).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the evaluation unit of Weick wherein an evaluation is configured to determine the target diameter based on a current laser beam power as taught/suggested by Kato in order to obtain a predetermined concentration distribution of the laser beam disclosed in the specification of Kato.
 
Regarding claim 8, Weick discloses, a laser machining system comprising: a laser device for providing a laser beam (disclosed in para 0038 “The laser beam 2 is produced in this instance by a laser, for example, a Nd:YAG laser, and is guided to the laser processing head 1 by additional optical devices (not shown) which are used to guide the laser beam”); a focusing optics (see focusing lens 7) for focusing said laser beam onto a workpiece (see workpiece 3);  and the device according to claim 1. 
 
Regarding claim 9, Weick discloses, wherein said evaluation unit (9) is configured to compare the actual diameter of said first sub-beam with a target diameter, and said laser machining system is configured to adjust the focus position for focus position control based on the comparison by adjusting at least one reflective optical element (7) of said laser machining system, in particular said focusing optics (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant.  In this manner, undesirable changes of the focal position owing to a thermal load of the optical elements of the laser processing head 1, such as, for example, the focusing lens 7, can be compensated”). 
 
Regarding claim 10, Weick discloses, wherein said reflective optical element (4) of said device is arranged downstream of said focusing optics (7) in a beam path of said laser machining system (see Fig. 1). 
 
Regarding claim 11, Weick teaches, wherein said laser machining system comprises a laser cutting head or a laser welding head or is a laser cutting head or a laser welding head (disclosed in para 0038 “The laser beam 2 is produced in this instance by a laser, for example, a Nd:YAG laser, and is guided to the laser processing head 1 by additional optical devices (not shown) which are used to guide the laser beam”, it is known in that a Nd:YAG laser is used in welding and cutting).
 
Regarding claim 12, Weick discloses, method for determining an actual focus position of a laser beam in a laser machining system (see Fig. 1), comprising: 
coupling out a back reflection (8a, b) of an optical element (4) arranged in a beam path of said laser beam (2);  
detecting a spatially resolved intensity distribution of said back reflection (disclosed in para 0041 “the laser radiation 8a, 8b does not strike the focusing lens 7, but instead can be detected by a detector 6 which is arranged adjacent to the laser beam 2”);  
determining an actual diameter of said back reflection from the detected intensity distribution (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant”); 
providing a laser beam power of the laser beam (disclosed in para 0038 “The laser beam 2 is produced in this instance by a laser, for example, a Nd:YAG laser, and is guided to the laser processing head 1 by additional optical devices (not shown) which are used to guide the laser beam”, it is known in that a Nd:YAG laser is used in welding and cutting); and 
determining an actual focus position of said laser beam based on the actual diameter of said back reflection (disclosed in para 0043 “Based on the size or the diameter of the laser radiation 8a, 8b on the detector 6, that is to say, the size of the respective beam spot 8a, 8b, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position”).
 However, Weick does not explicitly discloses, providing calibration data indicating laser beam diameter as a function of laser beam power, and determining an actual focus position of said laser beam from the laser beam power, and the calibration data.
	Nonetheless, Kato teaches, in the light receiving portion 62 in the profile measurement unit, detects the temporal variation of the scanning beam SB by the optical sensor 64c, is converted into a digital voltage value (current) amount of received light, the scanning beam SB based on the digital signal you have to determine a diameter of, but this, for example, a method of calculating the speed from the distance of the slit plane between the rotation center and the rotation speed of the spinner, to determine the diameter of the scanning beam SB on the basis of which preferably may be used (disclosed in the specification).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the method of Weick wherein the method comprises the steps of providing calibration data indicating laser beam diameter as a function of laser beam power, and determining an actual focus position of said laser beam from the laser beam power, and the calibration data as taught/suggested by Kato in order to obtain a predetermined concentration distribution of the laser beam disclosed in the specification of Kato since Weick discloses, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position. 

Regarding claim 13, Kato teaches, determining a target diameter of the back reflection of said laser beam based on a target focus position (disclosed in para 0043 “Based on the size or the diameter of the laser radiation 8a, 8b on the detector 6, that is to say, the size of the respective beam spot 8a, 8b, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position”).
However, Weick does not explicitly discloses, determining a target diameter of the back reflection of the laser beam from the laser beam power, and the calibration data.
	Nonetheless, Kato teaches, in the light receiving portion 62 in the profile measurement unit, detects the temporal variation of the scanning beam SB by the targ sensor 64c, is converted into a digital voltage value (current) amount of received light, the scanning beam SB based on the digital signal you have to determine a diameter of, but this, for example, a method of calculating the speed from the distance of the slit plane between the rotation center and the rotation speed of the spinner, to determine the diameter of the scanning beam SB on the basis of which preferably may be used (disclosed in the specification).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the method of Weick wherein the method comprises the step of determining a target diameter of the back reflection of the laser beam from the laser beam power, and the calibration data as taught/suggested by Kato in order to obtain a predetermined concentration distribution of the laser beam disclosed in the specification of Kato since Weick discloses, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position. 

Regarding claim 14, Kato discloses, wherein determining the actual focus position and/or determining the target diameter further comprises extrapolation or interpolation of the calibration data (disclosed in the specification “in the light receiving portion 62 in the profile measurement unit, detects the temporal variation of the scanning beam SB by the optical sensor 64c, is converted into a digital voltage value (current) amount of received light, the scanning beam SB based on the digital signal you have to determine a diameter of, but this, for example, a method of calculating the speed from the distance of the slit plane between the rotation center and the rotation speed of the spinner, to determine the diameter of the scanning beam SB on the basis of which preferably may be used”).
 
Regarding claim 15, Weick discloses,  further comprising: comparing the actual diameter and the target diameter or a target focus position with the actual focus position and adjusting the focus position based on the comparison such that the actual diameter substantially corresponds to the target diameter (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant”).

Regarding claim 16, Kato teaches, wherein the calibration data include beam diameter as a function of the laser beam power (disclosed in para 0043 “Based on the size or the diameter of the laser radiation 8a, 8b on the detector 6, that is to say, the size of the respective beam spot 8a, 8b, the focal position of the laser beam 2 can be determined since the size of the beam spot is related to the focal position”), and calibration data (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant. In this manner, undesirable changes of the focal position owing to a thermal load of the optical elements of the laser processing head 1, such as, for example, the focusing lens 7, can be compensated”).

Regarding claim 17, Weick discloses, wherein the evaluation unit is further operable to compare the target diameter with the actual diameter or the target focus position with the actual focus position and to control the focus position such that the actual diameter substantially corresponds to the target diameter (disclosed in para 0045 “In order to adjust the laser beam focus to a desired focal position, a control device 11 may suitably control the displacement device 12 or 12a in accordance with a signal, which is provided by an image evaluation device 9 which is connected to the detector 6, in such a manner that the size of a respective spot of the laser radiation 8a, 8b on the detector 6 and consequently the focal position F or F' is kept constant”).

Response to Amendment
The amendment of 06/17/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 06/17/2022 have been considered.
Applicant's arguments with respect to claim interpretation 112f, and the rejections under 112a and 112b regarding the evaluation unit have been fully considered but they are not persuasive. Even though in para 0052 and Fig. 3 disclose how the target value of the diameter is determined based on a give laser power and the calibration data is used to obtain a target diameter based on the given laser power, para 0052 and Fig. 3 do not disclose the calibration data is stored or part of the evaluation unit. In other words, as disclosed or shown in Fig. 3, the calibration data does not have to be a computer program, but can be practically performed in the human mind or with the aid of pen and paper. 
Applicant's arguments with respect to the 103 rejections have been fully considered but they are not persuasive. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Weick in view of Kato).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761